DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 1/12/2022 are acknowledged.  Claims 1-3, 8-11, 13-32 are pending.  Claims 1, 2, 8, 11, 19 and 22 are amended.  Claims 31-32 are new.  Claims 15-18, 21, 24-30 are WITHDRAWN.  Claims 1-3, 8-11, 13-14, 19-20, 22-23 and 31-32 are subject to prosecution.

WITHDRAWN OBJECTIONS/REJECTIONS
The 112(b) rejection over claims 1-3, 8-9, 13-14 and 19-20 is WITHDRAWN in light of Applicant’s amendments to the claims.
Any rejection not reiterated herein is WITHDDRAWN.

RESPONSE TO ARGUMENTS
Any argument pertinent to a WITHDRAWN objection or rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.

PRIORITY
The instant Application, filed December 11, 2018 claims priority to US Provisional Application No. 62/597,717, filed December 12, 2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, US Non-Provisional Application No. 62/597,717, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant independent claims 1, 19 and 22, as amended, are directed to (at least) a modified T cell,  wherein the 

modified T-cell comprises 

a) an exogenous TCR receptor directed against NY-ESO-1;
 i) a TCR-α amino acid sequence of SEQ ID NO:2; 
ii) a TCR-β amino acid sequence of SEQ ID NO:7;
b) an endogenous TCR α chain coding sequence comprising SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion; 
c) an endogenous TCR β chain coding sequence comprising SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion, and
d) a switch receptor comprising an alanine to leucine substitution at position of 132 relative to wild-type PD-1 (claims 1 and 19); Claim 22 limits the switch receptor to any of SEQ ID NOs: 136 or 138 (which encode an alanine to leucine substitution at position of 132 relative to wild-type PD-1).

Application 62/597,717 does not disclose the sequences of SEQ ID NOs 136 or 138; Application 62/597,717 does not disclose a variant of PD-1 comprising an alanine-to-leucine substitution.  Thus, the pending independent claims are not supported by 62/597,717.  As a result, all pending claims are given priority to the filing date of the instant Application, of December 11, 2018, as all pending claims ultimately depend from independent claims 1, 19 or 22.   



CLAIM INTERPRETATION
As amended, independent claims 1, 19 and 22 are directed to modified T cells expressing (at least)
a) an exogenous TCR directed to the cancer antigen NY-ESO-1, wherein
i) the exogenous TCR α encodes SEQ ID NO:2; 
ii) the exogenous TCR β encodes SEQ ID NO:7;
b) an endogenous TCR α chain coding sequence comprising SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion; 
c) an endogenous TCR β chain coding sequence comprising SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion, and
d) [FOR CLAIMS 1 and 19]:   a switch receptor comprising at least a portion of the extracellular domain of a human PD-1 comprising an amino acid sequence set forth at positions 1-170 of SEQ ID NO:134, wherein the human PD-1 is a variant of PD-1 comprising an alanine to leucine substitution at amino acid position 132 of SEQ ID NO: 134; OR
d): [FOR CLAIM 22]: a switch receptor for comprising the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138;

The cells also require that the endogenous TCR α and β genes are modified such that the endogenous TCR α and β gene expression is reduced.
Claim 19 further requires that the endogenous PD-1 gene comprises SEQ ID NO: 130, and is modified such that the endogenous PD-1 expression is reduced.
Claims 1, 19 and 22 recite the cells comprise “an endogenous TCR α chain coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:128, wherein SEQ ID NO: 128 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:128.  The specification discloses SEQ ID NO:128 is encoded within the human TCR α gene (Sequence listing; Examples).  
Claims 1, 19 and 22 recite the cells comprise “an endogenous TCR β chain coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:129, wherein SEQ ID NO: 129 comprises at least one nucleotide substitution, deletion, insertion or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:129.  The specification discloses SEQ ID NO:129 is encoded within the human TCR β gene DNA (Sequence listing; Examples).  
Claim 19 recites the cells comprise “an endogenous PD-1 coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO:130, wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion” which requires that the alteration occurs within the nucleotides of SEQ ID NO:130.  The specification discloses SEQ ID NO:130 is encoded within the human PD-1 gene (Sequence listing; Examples).  
Claims 1, 19 and 22 have been amended to include a functional limitation of, “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal” which has not previously been part of prosecution.

The specification, at paragraph [0249] teaches “switch receptors” as:
 As used herein, the term ‘switch receptor’ refers to a molecule designed to switch a negative signal transduction signal into a positive signal.  In some embodiments, the switch receptor is a chimeric protein comprising a first protein or fragment thereof associated with a negative signal, and a second protein or fragment thereof associated with a positive signal.  Examples of proteins associated with a negative signal include, without limitation, CTLA-4, PD-1, BTLA, TIM-3 and the like.  Examples of proteins associated with a positive signal include, without limitation, CD28, ICOS, 4-1BB, TGFβR and the like. 

AND at paragraph [0250]:
Accordingly, a switch receptor, when expressed in a cell (e.g., mammalian cell), converts a negative signal into a positive signal in the cell.  In some embodiments, a switch receptor of the present disclosure comprises a first domain derived from a protein or fragment thereof that delivers a negative signal; and a second domain derived from a protein or fragment thereof that delivers a positive signal.


Schematically, the claims modified T-cells can be visualized as:

    PNG
    media_image1.png
    533
    840
    media_image1.png
    Greyscale













MAINTAINED/NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 13-14 and 19-20 remain, and new claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record.  This rejection is modified in response to Applicant’s amendments to the claims.
The applied Zhao reference (WO2013/019615) has a common inventor with the instant application. The publication date of Zhao is February 7, 2013.  However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Thus, the Zhao reference qualifies as 102(a)(1) prior art as the publication date of Zhao exceeds all exceptions/ grace periods provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.

Zhao discloses “switch receptors” comprise fusion proteins, wherein the fusion protein comprises at least two domains: a first domain associated with a negative signal, and a second domain associated with a positive signal, wherein the switch receptor is expressed in modified T cells (Abstract, pages 2-3).   Zhao discloses switch receptors comprising the extracellular PD-1 negative signal domain linked to an intracellular CD28 positive signal domain utilize the PD ligands in the surrounding tumor environment to upregulate the CD28 positive signaling function within the modified T cell (page 1, lines 14-18; page 16, lines 1-9; page 17, lines 21-34, page 18, lines 8-14).  Zhao discloses any wild type or variant of PD-1 can be utilized, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  SEQ ID NO: 11 of Zhao is the nucleic acid sequence encoding a PD-1:CD28 switch receptor.  Amino acids 1-170 of the PD-1:CD28 switch receptor of Zhao are identical to amino acids 1-170 of instant claimed SEQ ID NO:134:

    PNG
    media_image2.png
    300
    663
    media_image2.png
    Greyscale








 
With regard to the claimed requirement, “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal,” Zhao teaches,
“For example, the present invention takes advantage of the fact there are ligands present in the tumor microenvironment that inhibit the activity of T cell.  T cells are engineered to express a switch receptor wherein the first domain is able to be activated by the inhibitory ligands in the tumor microenvironment and switch the otherwise inhibitory signal into a positive signal to the T cell by way of signaling through the second domain of the switch receptor” (page 4, lines 1-6).

“In one embodiment, the invention takes advantage of microenvironments where there is a large number of ligands or proteins that inhibit the immune system wherein inhibition of the immune system results in an undesirable disease state.  That is, the switch receptor can be engineered to comprise a first domain that binds to the immune inhibitory factor in the microenvironment and converts the signal normally associated with the immune inhibitory factor into a positive signal where the positive signal activates the cell to exhibit an enhanced immune response” (page 18, lines 7-14).

“Another preferred chimeric protein of the present invention is PD1:CD28.  Genetic chimerization of PD1 with CD28 sequences and recombinant expression results in chimeric PD1:CD28 “switch receptor” that demonstrate structural and functional characteristics attributable to both PD1 and CD28.  Cells engineered to express PD1:CD28 can redirect inhibitory signaling to stimulatory signals and thereby enhance T cell function.  In some instances, cells are engineered to express the PD1:CD28 switch receptor in combination with CAR” (page 18, lines 22-28).

“The results presented herein demonstrate that chimeric receptors can be engineered to convert negative signals into positive signals on T cells.  Experiments were designed to develop a method that avoids inhibition of a tumor inhibitory factor systemically and therefore the entire immune system.  Briefly, T cells were engineered to express a chimeric receptor that encoded the PD-1 extracellular domain (without the inhibitory PD-1 domain) and a stimulatory CD28 or ICOS signaling domain.  The orientation of the chimeric receptor placed the PD-1 extracellular domain outside the cell and the CD28 or ICOS stimulatory domain inside the T cell.  Thus the interaction of T cells with tumor antigens in the tumor microenvironment is positively influenced upon the engagement of PD-1 ligands because the signal in the cell is delivered by the CD28 or ICOS signaling endodomains rather than the native inhibitory PD-1 endodomain” (page 33, lines 5-16).

“It is well known that PD-1 ligands are often expressed in the tumor microenvironment, and that engagement of PD-1 on T-cells by PDL1 or PDL2, can lead to T cell inactivation” (page 1, lines 15-17). 

“PD-1 is upregulated on the surface of exhausted CD8 T cells in patients with chronic viral infection.  Blocking the PD-1:PD-L1 signal restores the function of PD-1 expression exhausted CD8 T cells.  Many tumors express PD-L1 providing a immunosuppressive microenvironment.
The purpose of the following experiments is to direct adoptively transferred T cells to overcome the inhibitory tumor microenvironment by introducing PD-1 chimeric receptors to the tumor site.
It was observed that the inhibitory effect of PD1wt on cytokine production is rescued by PD1 chimeric constructs (Figure 7).  However, PD1 chimeric receptors do not affect granszyme B production (Figure 8).  Similarly, minimal differences were observed in the killing activity of CD8 T cells in the presence or absences of PD1 (Figure 9).
The next set of experiments was designed to evaluate the effect of PD-1 chimeric receptors on T cell proliferation (Figure 10).  It was observed that PD1-CD28 chimeric receptors increases the number of CD8 T cells (Figure 11).
In summary, the results presented herein demonstrate that PD-1 chimeric constructs do not exhibit the inhibitory effects shown by PD-1 wt.  PD1-CD28 seems to augment the production of TNFα, IL2 and IFNγ in CD4 cells.  PD-1 chimeric receptors did not show increased cytotoxicity above that of T cells expressing CD19CARs itself.  PD1-CD28 increased CD8 T cell numbers above that of T cells expressing CD19CARz itself.” (page 43, lines 11-31).

Thus, Zhao discloses a switch receptor comprising a PD-1 extracellular domain operably linked to an intracellular positive domain, results in a modified T cell that “exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive” as claimed.
Zhao discloses the switch receptors can be coexpressed in cells genetically modified to express a heterologous CAR and/or TCR gene (page 37, lines 16-21).  Zhao states, “This technology could easily be incorporated into other trials that are currently using genetically modified T cells with TCRs as well.  For example, switch receptors of the invention can be used in the context of T cells with TCRs specific for cancer antigens such as…NY-ESO-1, and it is believed that the including of the switch receptors with these T cells would increase the potency of the T cells” (page 44, line 30 – page 45, line 2).
Thus, Zhao discloses modified T-cells comprising TCRs specific for NY-ESO-1 and co-expressing switch receptors, wherein the switch receptor comprises a PD-1 extracellular domain, a transmembrane domain and an intracellular domain derived from a polypeptide that is associated with a positive signal.
However, Zhao does not disclose the specific sequences for the heterologous NY-ESO-1 targeted TCR α and β genes according to SEQ ID NOs 2 and 7, respectively, that the endogenous TCR α and β and PD-1 genes comprise mutations within SEQ ID NOs 128, 129 and 130, respectively, such that the respective genes are downregulated, or that the PD-1 domain comprising amino acids 1-170 of SEQ ID NO:134 comprises an alanine to leucine at position 132, as required by instant claims 1 and 19.
The ‘622 Application discloses modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα, TCRβ, and PD-1 genes, wherein the human T cells further comprises expression of a heterologous TCR for a tumor antigen (paragraphs [0009]-[0017], [0019], [0193]).  The ‘622 Application discloses the cells can encode and express a TCR for any tumor antigen (paragraphs [0070]; Table 1).  
The ‘622 Application teaches that reducing expression of the endogenous TCR genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenes (paragraph [0017]).
The ‘622 Application further teaches that PD-1 causes immune suppression in T-cells, rendering them ineffective at stimulating an immune response (paragraphs [0008], [0026]), and that disruption of the PD1 locus “can be used to block PD1-dependent immune suppression in both chronic infectious disease and malignancies” (paragraph [0012]).
The ‘622 Application discloses the PD-1 gene is knocked out with zinc finger nucleases or TALE nucleases which are specific for the PD-1 gene, which cleave the gene.    Alignment of the ‘622 Application’s PD-1 specific TALE target binding sites for SEQ ID NOs 25 and 26 (bold/underlined) are within instant SEQ ID NO:130:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Thus, the ‘622 Application discloses that mutagenesis of the claimed regions of the endogenous PD1 coding sequence, as encompassed by instant SEQ ID NO:130 results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion” as required for instant claim 19.
Morgan discloses T cell receptors targeted to NY-ESO-1, wherein the TCR α variable region comprises SEQ ID NO: 6 therein and the TCR β variable region comprise SEQ ID NO: 8, therein.  Morgan’s SEQ ID NOs.: 6 and 8 are 100% identical to instantly claimed SEQ ID NOs.: 2 and 7, respectively (paragraph [0019]). Morgan discloses the TCRs targeting NY-ESO-1 can be heterologously expressed from modified T cells (paragraphs [0014], [0019]).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Cooper discloses endogenous TCRα and TCRβ constant region genes can be targeted and cleaved by zinc finger nucleases to render the genes nonfunctional in cells expressing recombinant antigen receptor transgenes (Abstract, Paragraphs [0073]-[0074]).  Alignment of the region of the TCRα and TCRβ genes that are targeted and cleaved by the zinc finger nucleases of Cooper (Fig 1 of Cooper) show that the region is adjacent to, or encompassed within instant SEQ ID NOs 128 and 129, respectively:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Thus, Cooper establishes, and reduces to practice, mutagenesis within or near the claimed regions of TCRα (TRAC), TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128, and 129, respectively results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:128 (or 129) comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion.”
Conway discloses nucleases can be targeted to TCRα (TRAC), TCRβ (TRBC) and PD-1 genes to disrupt endogenous TCRα, TCRβ and/or PD-1 expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95, 108, and 110, which encode TCRα (TRAC), TCRβ (TRBC) and PD-1 target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128, 129, 110:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC), TCRβ (TRBC) and PD-1, as encompassed by instant SEQ ID NOs. 128, 129 and 130, respectively, results in reduced expression of the endogenous genes.
Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). SEQ ID NO:7 of Lazar-Molnar encodes full length wild-type PD-1.
Alignment with Instant SEQ ID NO:134, Zhao’s SEQ ID NO:11 and Lazar-Molnar’s SEQ ID NO:7, indicating the alanine residue at position 132 is provided herein:



    PNG
    media_image9.png
    296
    556
    media_image9.png
    Greyscale









It would have been obvious to combine the disclosure of Zhao on genetically modified T-cells expression heterologous TCR genes directed to NY-ESO-1 and co-expression of a switch receptor further with the disclosures of the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar.  With regard to the claimed requirement wherein the endogenous TCR α, β and PD-1 genes are mutated such that the expression of the endogenous proteins are downregulated, a skilled artisan would have been motivated to reduce expression of the endogenous TCR α, β and PD-1 genes, as the ‘622 Application teaches that reducing the endogenous TCR α and β genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenic proteins.  The ‘622 Application further teaches reduction of the endogenous PD-1 gene blocks PD1-dependent immune suppression in T-cells.
With regard to the claimed requirement wherein the endogenous TCR α gene comprises SEQ ID NO: 128 comprising a mutations therein, and wherein the endogenous TCR β gene comprises SEQ ID NO: 129 comprising mutations therein, it would have been obvious to combine the disclosures of Zhao and the ‘622 Application further with the disclosure of Cooper and Conway.  A skilled artisan would have looked to regions within TCR α and TCR β genes which had already been established as capable of being mutated such that endogenous TCR expression was reduced, as taught by Cooper and Conway.  MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Cooper and Conway establish cleavage of the claimed TCR genomic sections were known to reduce endogenous TCR α and β expression.
With regard to the claimed requirement wherein the NY-ESO-1 targeted TCR α and β genes comprise SEQ ID NO: 2 and 7, respectively, it would have been obvious to combine Zhao further with the disclosure of Morgan. MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Morgan establishes known TCR NY-ESO-1 targeted TCR α and β genes which are capable of being heterologously expressed in T-cells.
With regard to the claimed requirement wherein the PD-1 peptide portion of the switch receptor comprises an alanine-to-leucine substitution at position 132 relative to SEQ ID NO:134, it would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazar-Molnar. Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  Zhao’s PD-1:CD28 chimeric switch receptor amino acids 1-170 are identical to amino acids 1-170 of instantly claimed SEQ ID NO:134, and identical to amino acids 1-170 of wild-type PD-1 disclosed in Lazar-Molar.  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  
With regard to the new functional limitation of “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal,” the skilled artisan would have expected this result from the teachings of Zhao, who expressly teaches PD-1 expression on T cells is immunosuppressive in the tumor microenvironment (page 1, lines 15-17).  Zhao shows a switch receptor comprising a PD-1 extracellular domain fused to a CD28 intracellular domain is capable of overcoming the immunosuppressive effect of PD1wt (Figure 7) and increases T cell proliferation (Figure 10).  
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention at the time of filing: Zhao establishes recombinant T-cells can express heterologous TCR genes targeted to NY-ESO-1 and co-express switch receptors comprising PD-1 extracellular domains.  The ‘622 Application establishes reducing endogenous TCR α and β expression, and reducing endogenous PD-1 expression improves recombinant T-cell function.  The claimed targeted regions for reducing endogenous TCR α, β, and PD-1 were known (Cooper and Conway).  The claimed NY-ESO-1 TCR α and β genes were known (Morgan).  And the claimed 132 Leucine mutation in PD-1 was known for improved ligand binding (Lazar-Molnar).
With regard to instant claim 2 and 31, wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal, (of claims 1 and 19), wherein “the non-PD1 immunosuppressive signal is TGFB, adenosine Indoleamine 2, 3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof”, it is noted that the claims do not require any additional structure to the claim from which they depend, only a claimed effect.  Because the combinations of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar render obvious a method according to claims 1 and 19, this claim is obvious for the same reasons as stated above.
With regard to instant claim 3, wherein the T cell comprises an endogenous PD-1 coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO: 130, wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion or insertion or mutation, this claim is obvious for the same reasons as stated above, in light of Zhao, the ‘622 Application and Cooper and Conway.
With regard to claims 8 and 9, wherein the transmembrane domain of the switch receptor is CD28 (claim 8, claim 9) or 4-1BB (claim 8), and wherein the intracellular domain of the switch receptor associated with a positive signal comprises CD28 (claim 9), the claims are obvious over Zhao.  Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  Zhao discloses the intracellular polypeptide of the switch receptor that is associated with a positive signal is CD28 or 4-1BB (page 18, lines 1-6).
With regard to claim 13, wherein the switch receptor comprises the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138, SEQ ID NO: 11 of Zhao is a nucleic acid encoding a PD-1 switch receptor operably linked to a CD28 transmembrane and intracellular signaling domain.  Translation of SEQ ID NO: 11 of Zhao results in the following amino acid sequence:




    PNG
    media_image10.png
    447
    780
    media_image10.png
    Greyscale











    PNG
    media_image11.png
    262
    634
    media_image11.png
    Greyscale
Zhao’s PD-1-CD28 switch receptor amino acid sequence is 99% identical to instant SEQ ID NO:138: 







The only difference between the PD-1/CD28 switch receptor of Zhao and instantly claimed SEQ ID NO: 138 is an A to L substitution at position 132. 
As discussed above, Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazart-Molnar. Zhao’s PD-i/CD28 switch receptor is 99% identical to instant SEQ ID NO: 138, wherein the only difference lies in the presence of an A132L substitution.  Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO: 138.
With regard to claims 14 and 20, Zhao discloses the T cell are human and autologous (page 3, line 4; page 29, line 12-13).

Claims 2, 3, 8, 9, 13, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, US Patent Application Publication No. 2015/0056705 to Conway, of record, US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, as applied to claims 1, 14, 19 and 20 above, and further in view of Koehler et al.  CD28 Costimulation Overcomes Transforming Growth Factor-β-Mediated Repression of Proliferation of Redirected Human CD4+ and CD8+ T cells in an Antitumor Cell Attack. Cancer Research, 2007. 67(5):2265-2273. Amended claim 2, and new claim 31 are directed to an embodiment wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a non-PD1 immunosuppressive signal, selected from TGFβ, adenosine, Indoleamine 2,3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof.  This is a new rejection necessitated by Applicant’s amendments to the claims.
This rejection is made to the extent that Applicant argues that the combination of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar do not render obvious the effect claimed in amended claim 2 and new claim 31.
The disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar combine to render obvious a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, according to claims 1 and 19.  Zhao teaches the cells expressing the PD1:CD28 switch receptors overcome immunosuppressive signals in the tumor microenvironment: Zhao, who expressly teaches PD-1 expression on T cells is immunosuppressive in the tumor microenvironment (page 1, lines 15-17).  Zhao shows a switch receptor comprising a PD-1 extracellular domain fused to a CD28 intracellular domain is capable of overcoming the immunosuppressive effect of PD1wt (Figure 7) and increases T cell proliferation (Figure 10).  
However, Zhao, the ‘622 Application, Morgan, Cooper, Conway nor Lazar-Molnar disclose wherein the cells expressing a PD1:CD28 switch receptor is capable of overcoming the immunosuppressive effects from a non-PD1 immunosuppressive signal, selected from TGFβ, adenosine, Indoleamine 2,3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof, as required by instant claims 2 and 31.
Koehler discloses TGF-β signaling in the tumor microenvironment is immunosuppressive, by inhibiting CD4+ and CD8+ T cell proliferation (Abstract; page 2265).  Koehler shows that activation of T cells grafted with an anti-CD19:CD3zeta CAR with an anti-CD28 antibody reduces TGF-β suppression of T cell proliferation (FIG 4B), which reflects the endogenous CD28 intracellular signaling in the T-cell.  Koehler further shows inclusion of a CD28 intracellular signaling domain on the anti-CD19:CD3zeta Chimeric Antigen Receptor, further reduces TGF-β suppression of T-cell proliferation (FIG 4C).  Thus, Koehler shows that intracellular signaling of CD28 (endogenous or as a chimeric receptor, regardless of ligand) is capable of reducing the immunosuppressive effects of TGF-β in a tumor environment.
It would have been obvious to combine the disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar on a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, operably linked to a CD28 intracellular domain, wherein the modified T-cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment suppression, when compared to a modified T cell lacking the switch receptor, wherein the suppression is a PD1 or non-PD1 immunosuppressive signal with the disclosure of Koehler.  A skilled artisan would have expected an expressed PD-1:CD28 switch receptor to be capable of resisting TGF-b immunosuppression in a tumor microenvironment because Koehler shows CD28 intracellular signaling is capable of resisting TGF-β immunosuppression in a microenvironment.  
With regard to instant claim 3, wherein the T cell comprises an endogenous PD-1 coding sequence comprising the nucleic acid sequence set forth in SEQ ID NO: 130, wherein SEQ ID NO:130 comprises at least one nucleotide substitution, deletion, insertion or insertion or mutation, this claim is obvious for the same reasons as stated above, in light of Zhao, the ‘622 Application and Cooper, Conway, as recited in the 103 rejection above, the content of which is incorporated herein in its entirety.
With regard to claims 8 and 9, wherein the transmembrane domain of the switch receptor is CD28 (claim 8, claim 9) or 4-1BB (claim 8), and wherein the intracellular domain of the switch receptor associated with a positive signal comprises CD28 (claim 9), the claims are obvious over Zhao.  Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  Zhao discloses the intracellular polypeptide of the switch receptor that is associated with a positive signal is CD28 or 4-1BB (page 18, lines 1-6).

    PNG
    media_image10.png
    447
    780
    media_image10.png
    Greyscale
With regard to claim 13, wherein the switch receptor comprises the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138, SEQ ID NO: 11 of Zhao is a nucleic acid encoding a PD-1 switch receptor operably linked to a CD28 transmembrane and intracellular signaling domain.  Translation of SEQ ID NO: 11 of Zhao results in the following amino acid sequence:










    PNG
    media_image11.png
    262
    634
    media_image11.png
    Greyscale
Zhao’s PD-1-CD28 switch receptor amino acid sequence is 99% identical to instant SEQ ID NO:138: 





The only difference between the PD-1/CD28 switch receptor of Zhao and instantly claimed SEQ ID NO: 138 is an A to L substitution at position 132. 
As discussed in the 103 rejection above, Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazar-Molnar. Zhao’s PD-1/CD28 switch receptor is 99% identical to instant SEQ ID NO: 138, wherein the only difference lies in the presence of an A132L substitution.  Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO: 138.

Claims 10 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, as applied to claims 1-3, 8-9, 13-14, 19-20 and 31 above, and further in view of WO2017/7177575 to Li, of record, as evidenced by Chinese Priority Document CN20160226230.9, of record.  WO2017/7177575 to Li is in Chinese.  An English translation of the document is provided and is cited to in the rejection. Chinese Priority Document CN20160226230.9 is also in Chinese.  No English translation is provided, as the portions cited within the rejection are amino acid sequences already provided in English.
WO2017/7177575 to Li has an international publication date of October 19, 2017. However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Thus, the Li reference qualifies as 102(a)(1) prior art as the publication date of Li exceeds all exceptions provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.  Claim 10 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a 4-1BB intracellular domain.  Claim 11 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a CD28 intracellular domain.  
The disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar combine to render obvious a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, according to claim 1.  
Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  Zhao discloses the positive signaling peptides are not limited to those disclosed therein (page 18, lines 1-6).  Zhao discloses the intracellular polypeptide of the switch receptor that is associated with a positive signal is CD28 or 4-1BB (page 18, lines 1-6).
However, none of the cited art discloses wherein the switch receptor encodes a CD8α transmembrane domain, as required by instant claims 10 and 11.

    PNG
    media_image12.png
    264
    630
    media_image12.png
    Greyscale
WO2017/7177575 to Li discloses CAR-T cells expressing PD-1-containing chimeric antigen receptors.  Alignment of Li’s PD-1 containing chimeric antigen receptors comprise a PD-1 extracellular domain operably linked to a heterologous transmembrane domain derived from CD8α, and an intracellular signaling domain of 4-1BB or CD28 (paragraphs [0002]-[0003], [0009]-[0016] of the translation).  Li discloses the amino acid sequence of the PD-1/CD8α/4-1BB in priority document CN20160226230.9 (SEQ ID NO:6 therein).  Alignment of amino acids 1-236 of SEQ ID NO:6 of CH20160226230.9 is 98% identical to instantly claimed 136:

    PNG
    media_image13.png
    409
    975
    media_image13.png
    Greyscale








Amino acids 1-170 of CN20160226230.9 encode the extracellular PD-1 protein (SEQ ID NO: 5 therein).  Amino acids 171-194 of CN20160226230.9 encode the CD8α transmembrane domain (SEQ ID NO: 1 therein).  Amino acids 195-236 encode the 4-1BB intracellular signaling domain of CN20160226230.9 (SEQ ID NO:2 therein).  Thus, the “chimeric antigen receptor” of Li functions as a “switch receptor” as taught by Zhao.  This is in agreement with the ‘622 Application that teaches while CARs often comprise antibody fragments as the “specificity” or “binding” domain, the domain can alternatively be derived from extracellular peptides or receptors (paragraph [0065]).
It would have been obvious to combine the disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar on modified human T cells expressing 1) a recombinant TCR and 2) a switch receptor comprising an extracellular domain of PD-1 operably linked to a CD28 domain and a CD28 or 4-1BB intracellular domain further with the disclosure of Li on a recombinant receptor comprising an extracellular domain of PD-1 operably linked to a CD8α domain and a CD28 or 4-1BB intracellular domain.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Li’s CD8α transmembrane domain for the CD28 transmembrane domain of Zhao because both CD28 and CD8α transmembrane domains are taught for being useful for generating recombinant receptors comprising PD-1 extracellular domains operably linked to a 4-1BB or CD28 intracellular domain. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, and Koehler et al.  CD28 Costimulation Overcomes Transforming Growth Factor-β-Mediated Repression of Proliferation of Redirected Human CD4+ and CD8+ T cells in an Antitumor Cell Attack. Cancer Research, 2007. 67(5):2265-2273, as applied to claims 2, 3, 8, 9, 13, 19 and 31 above, and further in view of WO2017/7177575 to Li, of record, as evidenced by Chinese Priority Document CN20160226230.9, of record.  WO2017/7177575 to Li is in Chinese.  An English translation of the document is provided and is cited to in the rejection. Chinese Priority Document CN20160226230.9 is also in Chinese.  No English translation is provided, as the portions cited within the rejection are amino acid sequences already provided in English.  This is a new rejection necessitated by Applicant’s amendments to the claims.
WO2017/7177575 to Li has an international publication date of October 19, 2017. However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Thus, the Li reference qualifies as 102(a)(1) prior art as the publication date of Li exceeds all exceptions provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.  Claim 10 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a 4-1BB intracellular domain.  Claim 11 encompasses an embodiment wherein the PD-1 switch receptor comprises a CD8α transmembrane domain and a CD28 intracellular domain.  
The disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar combine to render obvious a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, according to claim 1.  
Zhao discloses the transmembrane domain of the switch receptor is at least a portion of the transmembrane domain of a positive signaling peptide, including CD28 or 4-1BB (page 17, lines 7-9, page 18, lines 1-6).  Zhao discloses the positive signaling peptides are not limited to those disclosed therein (page 18, lines 1-6).  Zhao discloses the intracellular polypeptide of the switch receptor that is associated with a positive signal is CD28 or 4-1BB (page 18, lines 1-6).
However, none of the cited art discloses wherein the switch receptor encodes a CD8α transmembrane domain, as required by instant claims 10 and 11.

    PNG
    media_image12.png
    264
    630
    media_image12.png
    Greyscale
WO2017/7177575 to Li discloses CAR-T cells expressing PD-1-containing chimeric antigen receptors.  Alignment of Li’s PD-1 containing chimeric antigen receptors comprise a PD-1 extracellular domain operably linked to a heterologous transmembrane domain derived from CD8α, and an intracellular signaling domain of 4-1BB or CD28 (paragraphs [0002]-[0003], [0009]-[0016] of the translation).  Li discloses the amino acid sequence of the PD-1/CD8α/4-1BB in priority document CN20160226230.9 (SEQ ID NO:6 therein).  Alignment of amino acids 1-236 of SEQ ID NO:6 of CH20160226230.9 is 98% identical to instantly claimed 136:

    PNG
    media_image13.png
    409
    975
    media_image13.png
    Greyscale








Amino acids 1-170 of CN20160226230.9 encode the extracellular PD-1 protein (SEQ ID NO: 5 therein).  Amino acids 171-194 of CN20160226230.9 encode the CD8α transmembrane domain (SEQ ID NO: 1 therein).  Amino acids 195-236 encode the 4-1BB intracellular signaling domain of CN20160226230.9 (SEQ ID NO:2 therein).  Thus, the “chimeric antigen receptor” of Li functions as a “switch receptor” as taught by Zhao.  This is in agreement with the ‘622 Application that teaches while CARs often comprise antibody fragments as the “specificity” or “binding” domain, the domain can alternatively be derived from extracellular peptides or receptors (paragraph [0065]).
It would have been obvious to combine the disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway, Lazar-Molnar and Koehler on modified human T cells expressing 1) a recombinant TCR and 2) a switch receptor comprising an extracellular domain of PD-1 operably linked to a CD28 domain and a CD28 or 4-1BB intracellular domain further with the disclosure of Li on a recombinant receptor comprising an extracellular domain of PD-1 operably linked to a CD8α domain and a CD28 or 4-1BB intracellular domain.  A person of ordinary skill in the art would have had a reasonable expectation of success in substituting Li’s CD8α transmembrane domain for the CD28 transmembrane domain of Zhao because both CD28 and CD8α transmembrane domains are taught for being useful for generating recombinant receptors comprising PD-1 extracellular domains operably linked to a 4-1BB or CD28 intracellular domain. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

Claims 22 and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, and US Patent Application Publication No. 2015/0056705 to Conway, of record, and US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record.  Claim 22 is directed to wherein the switch receptor comprises the amino acid sequence set forth in any one of SEQ ID NOs: 136 or 138. This rejection is modified in response to Applicant’s amendments to the claims.
The applied Zhao reference (WO2013/019615) has a common inventor with the instant application. The publication date of Zhao is February 7, 2013.  The earliest possible priority date of the instant application is December 12, 2017; However, the instant pending claims are given the priority date of December 11, 2018 (See Priority Section above).  Regardless, the Zhao reference qualifies as 102(a)(1) prior art as the publication date of Zhao exceeds all exceptions and grace periods provided by MPEP § 717.02, and cannot be overcome by any Declarations or showings.

Zhao discloses “switch receptors” comprise fusion proteins, wherein the fusion protein comprises at least two domains: a first domain associated with a negative signal, and a second domain associated with a positive signal, wherein the switch receptor is expressed in modified T cells (Abstract, pages 2-3).   Zhao discloses switch receptors comprising the extracellular PD-1 negative signal domain linked to an intracellular CD28 positive signal domain utilize the PD ligands in the surrounding tumor environment to upregulate the CD28 positive signaling function within the modified T cell (page 1, lines 14-18; page 16, lines 1-9; page 17, lines 21-34, page 18, lines 8-14).  Zhao discloses any wild type or variant of PD-1 can be utilized, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  Thus, Zhao discloses the switch receptors are able to convert an otherwise negative signal into a positive signal in the cells in order to enhance an immune response (page 4, lines 19-31).  
With regard to the claimed requirement, “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal,” Zhao teaches,
“For example, the present invention takes advantage of the fact there are ligands present in the tumor microenvironment that inhibit the activity of T cell.  T cells are engineered to express a switch receptor wherein the first domain is able to be activated by the inhibitory ligands in the tumor microenvironment and switch the otherwise inhibitory signal into a positive signal to the T cell by way of signaling through the second domain of the switch receptor” (page 4, lines 1-6).

“In one embodiment, the invention takes advantage of microenvironments where there is a large number of ligands or proteins that inhibit the immune system wherein inhibition of the immune system results in an undesirable disease state.  That is, the switch receptor can be engineered to comprise a first domain that binds to the immune inhibitory factor in the microenvironment and converts the signal normally associated with the immune inhibitory factor into a positive signal where the positive signal activates the cell to exhibit an enhanced immune response” (page 18, lines 7-14).

“Another preferred chimeric protein of the present invention is PD1:CD28.  Genetic chimerization of PD1 with CD28 sequences and recombinant expression results in chimeric PD1:CD28 “switch receptor” that demonstrate structural and functional characteristics attributable to both PD1 and CD28.  Cells engineered to express PD1:CD28 can redirect inhibitory signaling to stimulatory signals and thereby enhance T cell function.  In some instances, cells are engineered to express the PD1:CD28 switch receptor in combination with CAR” (page 18, lines 22-28).

“The results presented herein demonstrate that chimeric receptors can be engineered to convert negative signals into positive signals on T cells.  Experiments were designed to develop a method that avoids inhibition of a tumor inhibitory factor systemically and therefore the entire immune system.  Briefly, T cells were engineered to express a chimeric receptor that encoded the PD-1 extracellular domain (without the inhibitory PD-1 domain) and a stimulatory CD28 or ICOS signaling domain.  The orientation of the chimeric receptor placed the PD-1 extracellular domain outside the cell and the CD28 or ICOS stimulatory domain inside the T cell.  Thus the interaction of T cells with tumor antigens in the tumor microenvironment is positively influenced upon the engagement of PD-1 ligands because the signal in the cell is delivered by the CD28 or ICOS signaling endodomains rather than the native inhibitory PD-1 endodomain” (page 33, lines 5-16).

“It is well known that PD-1 ligands are often expressed in the tumor microenvironment, and that engagement of PD-1 on T-cells by PDL1 or PDL2, can lead to T cell inactivation” (page 1, lines 15-17). 

“PD-1 is upregulated on the surface of exhausted CD8 T cells in patients with chronic viral infection.  Blocking the PD-1:PD-L1 signal restores the function of PD-1 expression exhausted CD8 T cells.  Many tumors express PD-L1 providing a immunosuppressive microenvironment.
The purpose of the following experiments is to direct adoptively transferred T cells to overcome the inhibitory tumor microenvironment by introducing PD-1 chimeric receptors to the tumor site.
It was observed that the inhibitory effect of PD1wt on cytokine production is rescued by PD1 chimeric constructs (Figure 7).  However, PD1 chimeric receptors do not affect granszyme B production (Figure 8).  Similarly, minimal differences were observed in the killing activity of CD8 T cells in the presence or absences of PD1 (Figure 9).
The next set of experiments was designed to evaluate the effect of PD-1 chimeric receptors on T cell proliferation (Figure 10).  It was observed that PD1-CD28 chimeric receptors increases the number of CD8 T cells (Figure 11).
In summary, the results presented herein demonstrate that PD-1 chimeric constructs do not exhibit the inhibitory effects shown by PD-1 wt.  PD1-CD28 seems to augment the production of TNFα, IL2 and IFNγ in CD4 cells.  PD-1 chimeric receptors did not show increased cytotoxicity above that of T cells expressing CD19CARs itself.  PD1-CD28 increased CD8 T cell numbers above that of T cells expressing CD19CARz itself.” (page 43, lines 11-31).

Thus, Zhao discloses a switch receptor comprising a PD-1 extracellular domain operably linked to an intracellular positive domain, results in a modified T cell that “exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal” as claimed.
Zhao discloses the switch receptors can be coexpressed in cells genetically modified to express a heterologous CAR and/or TCR gene (page 37, lines 16-21).  Zhao states, “This technology could easily be incorporated into other trials that are currently using genetically modified T cells with TCRs as well.  For example, switch receptors of the invention can be used in the context of T cells with TCRs specific for cancer antigens such as…NY-ESO-1, and it is believed that the including of the switch receptors with these T cells would increase the potency of the T cells” (page 44, line 30 – page 45, line 2).
Thus, Zhao discloses modified T-cells comprising TCRs specific for NY-ESO-1 and co-expressing switch receptors, wherein the switch receptor comprises a PD-1 extracellular domain, a transmembrane domain and an intracellular domain derived from a polypeptide that is associated with a positive signal. SEQ ID NO: 11 of Zhao is a nucleic acid encoding a PD-1 switch receptor operably linked to a CD28 transmembrane and intracellular signaling domain.  Translation of SEQ ID NO: 11 of Zhao results in the following amino acid sequence:

    PNG
    media_image10.png
    447
    780
    media_image10.png
    Greyscale














    PNG
    media_image11.png
    262
    634
    media_image11.png
    Greyscale
Zhao’s PD-1/CD28 switch receptor amino acid sequence is 99% identical to instant SEQ ID NO:138:







The only difference between the PD-1/CD28 switch receptor of Zhao and instantly claimed SEQ ID NO: 138 is an A to L substitution at position 132.
Thus, Zhao does not disclose the specific sequences for the heterologous NY-ESO-1 targeted TCR α and β genes according to SEQ ID NOs 2 and 7, respectively; that the endogenous TCR α and β genes comprise mutations within SEQ ID NOs 128 and 129, respectively, such that the respective genes are downregulated; or that the PD-1 domain of the switch receptor comprises a leucine at position 132, as encoded by instant SEQ ID NO: 138, as required by instant claim 22.
The ‘622 Application discloses modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα and TCRβ genes, wherein the human T cells further comprises expression of a heterologous TCR for a tumor antigen (paragraphs [0009]-[0017], [0019], [0193]).  The ‘622 Application discloses the cells can encode and express a TCR for any tumor antigen (paragraphs [0070]; Table 1).  
The ‘622 Application teaches that reducing expression of the endogenous TCR genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenes (paragraph [0017]).
Morgan discloses T-cell receptors targeted to NY-ESO-1, wherein the TCR α variable region comprises SEQ ID NO: 6 therein and the TCR β variable region comprise SEQ ID NO: 8, therein.  Morgan’s SEQ ID NOs.: 6 and 8 are 100% identical to instantly claimed SEQ ID NOs.: 2 and 7, respectively (paragraph [0019]). Morgan discloses the TCRs targeting NY-ESO-1 can be heterologously expressed from modified T-cells (paragraphs [0014], [0019]).
Cooper discloses endogenous TCRα and TCRβ constant region genes can be targeted and cleaved by zinc finger nucleases to render the genes nonfunctional in cells expressing recombinant antigen receptor transgenes (Abstract, Paragraphs [0073]-[0074]).  Alignment of the region of the TCRα and TCRβ genes that are targeted and cleaved by the zinc finger nucleases of Cooper (Fig 1 of Cooper) show that the region is adjacent to, or encompassed within instant SEQ ID NOs 128 and 129, respectively:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Thus, Cooper establishes, and reduces to practice, mutagenesis within or near the claimed regions of TCRα (TRAC), TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128, and 129, respectively results in reduced expression of the endogenous genes, which reads on “wherein SEQ ID NO:128 (or 129) comprises at least one nucleotide substitution, deletion, insertion, or insertion and deletion.”
Conway discloses nucleases can be targeted to TCRα (TRAC) and TCRβ (TRBC) genes to disrupt endogenous TCRα and/or TCRβ expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95 and 108, which encode TCRα (TRAC) and TCRβ (TRBC) target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128 and 129:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC) and TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128 and 129, respectively, results in reduced expression of the endogenous genes.
Lazar-Molnar discloses PD-1 mutant peptides (abstract).  Lazar-Molnar discloses a PD-1 mutant comprising an alanine to leucine substitution at position 132 relative to wildtype, wherein the A132L mutant has increased binding affinity for PD ligands (paragraphs [0008], [0020], [0054]). 
It would have been obvious to combine the disclosure of Zhao on genetically modified T-cells expression heterologous TCR genes directed to NY-ESO-1 and co-expression of a switch receptor further with the disclosures of the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar.  With regard to the claimed requirement wherein the endogenous TCR α and β genes are mutated such that the expression of the endogenous proteins are downregulated, a skilled artisan would have been motivated to reduce expression of the endogenous TCR α and β genes, as the ‘622 Application teaches that reducing the endogenous TCR α and β genes minimizes association of the endogenous TCR proteins with the heterologous TCR transgenic proteins.  
With regard to the claimed requirement wherein the endogenous TCR α gene comprises SEQ ID NO: 128 comprising mutations therein, and wherein the endogenous TCR β gene comprises SEQ ID NO: 129 comprising mutations therein, it would have been obvious to combine the disclosures of Zhao and the ‘622 Application further with the disclosure of Cooper and Conway.  A skilled artisan would have looked to regions within TCR α and TCR β genes which had already been established as capable of being mutated such that endogenous TCR expression was reduced, as taught by Cooper and Conway.  MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Cooper and Conway establish cleavage of the claimed TCR genomic sections were known to reduce endogenous TCR α and β expression.
With regard to the claimed requirement wherein the NY-ESO-1 targeted TCR α and β genes comprise SEQ ID NO: 2 and 7, respectively, it would have been obvious to combine Zhao further with the disclosure of Morgan. MPEP 2143(I)(A): Combining prior art elements according to known methods to yield predictable results.  In the instant case, the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  Further, in combination each element merely performs the same function as it does separately:  Morgan establishes known TCR NY-ESO-1 targeted TCR α and β genes which are capable of being heterologously expressed in T-cells.
With regard to the claimed requirement wherein the switch receptor is encoded by SEQ ID NO: 138, wherein the PD-1 peptide portion of the switch receptor comprises an alanine-to-leucine substitution at position 132 relative to wild type, it would have been obvious to combine the disclosure of Zhao further with the disclosure of Lazar-Molnar. Zhao’s PD-1/CD28 switch receptor is 99% identical to instant SEQ ID NO: 138, wherein the only difference lies in the presence of an A132L substitution.  Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO:138.
With regard to the new functional limitation of “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal,” the skilled artisan would have expected this result from the teachings of Zhao, who expressly teaches PD-1 expression on T cells is immunosuppressive in the tumor microenvironment (page 1, lines 15-17).  Zhao shows a switch receptor comprising a PD-1 extracellular domain fused to a CD28 intracellular domain is capable of overcoming the immunosuppressive effect of PD1wt (Figure 7) and increases T cell proliferation (Figure 10).  
Taken together, a skilled artisan would have had a reasonable expectation of success in practicing the claimed invention at the time of filing: Zhao establishes recombinant T-cells can express heterologous TCR genes targeted to NY-ESO-1 and co-express switch receptors comprising PD-1 extracellular domains.  Zhao discloses a PD-1/CD28 switch receptor that is 99% identical to instantly claimed SEQ ID NO: 138.  The ‘622 Application establishes reducing endogenous TCR α and β expression, improves recombinant T-cell function.  The claimed targeted regions for reducing endogenous TCR α and β were known (Cooper and Conway).  The claimed NY-ESO-1 TCR α and β genes were known (Morgan).  And the claimed 132 Leucine mutation in PD-1 was known for improved ligand binding (Lazar-Molnar).

With regard to claim 23, Zhao discloses the T cell are human and autologous (page 3, line 4; page 29, line 12-13).
With regard to new claim 32, wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal, (of claim 22), wherein “the non-PD1 immunosuppressive signal is TGFB, adenosine Indoleamine 2, 3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof”, it is noted that the claim does not require any additional structure to the claim from which it depend, only a claimed effect.  Because the combinations of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar render obvious a method according to claim 22, this claim is obvious for the same reasons as stated above.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/019615 to Zhao, of record, US Patent Application Publication No. 2014/0120622, “the ‘622 Application” of record, WO2006/031221 to Morgan, of record, US Patent Application Publication No. 2014/0349402 to Cooper, of record, US Patent Application Publication No. 2015/0056705 to Conway, of record, US Patent Application Publication No. 2015/0368316 to Lazar-Molnar, of record, as applied to claims 22 and 23 above, and further in view of Koehler et al.  CD28 Costimulation Overcomes Transforming Growth Factor-β-Mediated Repression of Proliferation of Redirected Human CD4+ and CD8+ T cells in an Antitumor Cell Attack. Cancer Research, 2007. 67(5):2265-2273. New claim 32 is directed to an embodiment wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a non-PD1 immunosuppressive signal, selected from TGFβ, adenosine, Indoleamine 2,3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof.  This is a new rejection necessitated by Applicant’s amendments to the claims.
This rejection is made to the extent that Applicant argues that the combination of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar do not render obvious the effect claimed in new claim 32.
The disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar combine to render obvious a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, according to claim 22.  Zhao teaches the cells expressing the PD1:CD28 switch receptors overcome immunosuppressive signals in the tumor microenvironment: Zhao, who expressly teaches PD-1 expression on T cells is immunosuppressive in the tumor microenvironment (page 1, lines 15-17).  Zhao shows a switch receptor comprising a PD-1 extracellular domain fused to a CD28 intracellular domain is capable of overcoming the immunosuppressive effect of PD1wt (Figure 7) and increases T cell proliferation (Figure 10).  
However, Zhao, the ‘622 Application, Morgan, Cooper, Conway nor Lazar-Molnar explicitly disclose wherein the cells expressing a PD1:CD28 switch receptor is capable of overcoming the immunosuppressive effects from a non-PD1 immunosuppressive signal, selected from TGFβ, adenosine, Indoleamine 2,3-dioxygenase (IDO), hypoxia, T regulatory cells (Tregs), or combinations thereof, as required by instant claim 32.
Koehler discloses TGF-β signaling in the tumor microenvironment is immunosuppressive, by inhibiting CD4+ and CD8+ T cell proliferation (Abstract; page 2265).  Koehler shows that activation of T cells grafted with an anti-CD19:CD3zeta CAR with an anti-CD28 antibody reduces TGF-β suppression of T cell proliferation (FIG 4B), which reflects the endogenous CD28 intracellular signaling in the T-cell.  Koehler further shows inclusion of a CD28 intracellular signaling domain on the anti-CD19:CD3zeta Chimeric Antigen Receptor, further reduces TGF-β suppression of T-cell proliferation (FIG 4C).  Thus, Koehler shows that intracellular signaling of CD28 (endogenous or as a chimeric receptor – regardless of ligand) is capable of reducing the immunosuppressive effects of TGF-β in a tumor environment.
It would have been obvious to combine the disclosures of Zhao, the ‘622 Application, Morgan, Cooper, Conway and Lazar-Molnar on a modified T cell comprising a heterologous TCR receptor targeting NY-ESO-1 and co-expressing a switch receptor comprising a PD-1 extracellular domain, wherein the PD-1 extracellular domain comprises a leucine substitution at position 132, operably linked to a CD28 intracellular domain, wherein the modified T-cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment suppression, when compared to a modified T cell lacking the switch receptor, wherein the suppression is a PD1 or non-PD1 immunosuppressive signal with the disclosure of Koehler.  A skilled artisan would have expected an expressed PD-1:CD28 switch receptor to be capable of resisting TGF-β immunosuppression in a tumor microenvironment because Koehler shows CD28 intracellular signaling is capable of resisting TGF-β immunosuppression in a microenvironment.  

RESPONSE TO ARGUMENTS
Applicant’s arguments filed 1/12/21 have been considered but are not persuasive.  At pages 13-14, Applicant argues that none of the cited references disclose the newly claimed limitation of “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal,” of claims 1, 19 or 22.  The Examiner cannot agree.  Zhao, expressly teaches PD-1 expression on T cells is immunosuppressive in the tumor microenvironment (page 1, lines 15-17).  Zhao shows a switch receptor comprising a PD-1 extracellular domain fused to a CD28 intracellular domain is capable of overcoming the immunosuppressive effect of PD1wt (Figure 7) and increases T cell proliferation (Figure 10).  
At pages 13-14, Applicant also argues that the cited art does not demonstrate that a switch receptor as claimed is capable of resistance to non-PD1 immunosuppressive signals, and that such a response would not be expected because the skilled artisan would have expected the resistance to be specific to the ligand of the switch receptor.  The Examiner is not persuaded of error.  Initially, it is noted that the claimed capability of the PD1 switch receptor to result in resistance to non-PD1 immunosuppression must be the result of the claimed structure.  Applicant points to FIGs 32A-32B, 33A-B, and C as evidence that a PD1 switch receptor is capable of resistance to non-PD1 immunosuppression.  However, it is noted that in all of Applicant’s evidence, the switch receptors are PD1:CD28 switch receptors. However, none of independent claims 1, 19 nor 22, nor dependent claims 2, 31 or 32 require that the intracellular signaling domain is a CD28 domain.  Further, the Examiner is unable to find evidence that the claimed enhanced resistance to nonPD1 immunosuppressive effects can be the result of any other intracellular domain.
With regard to Applicant’s assertion that the claimed enhancement to non-PD1 immunosuppressive effects, such as to TGFβ, would be unexpected because a skilled artisan would assume that any immunosuppressive effects would be due to the ligand binding of the switch receptor, the examiner is not convinced of error.  As shown in newly cited Koehler, CD28 signaling (via endogenous or chimeric receptor) is capable of overcoming TGF-β immunosuppression of T-cells (Abstract, FIGs 4B-4C).  Thus, Koehler shows that even if the ligand changes (CD28 or anti-CD19), the internal resistance to TGF-β immunosuppression is still realized, as a result of the internal CD28 domain. Thus, increased intracellular CD28 signaling from a PD1:CD28 switch receptor would likely be capable of resistance to TGF-β immunosuppression as claimed.
At pages 15- 18, Applicant argues that there would be no expectation of success in combining the prior art of record.  Specifically, Applicant argues: Zhao does not teach 1) the claimed TCR with affinity to NY-ESO-1; 2) the endogenous TCRα, TCRβ and PD1 gene mutations such that they are not expressed; 3) the PD-1 domain of the switch receptor comprises a leucine at position 132, or 4) that the resulting modified T cell exhibits increased resistance to tumor-derived suppression or tumor microenvironment derived suppression when compared to a modified T cell lacking the switch receptor.  Applicant points to Zhao, arguing the switch receptors of Zhao are ligand specific, “As such, Zhao engineered a fusion protein that would abolish the immunosuppressive signal triggered by the binding of PDL1 or PDL2 to PD-1 by creating a chimeric protein with an intracellular domain that transduces a stimulatory signal.  The switch receptors can only convert the negative signaling event of the PDL1-PD1 or PDL2-PD-1 into a positive signal….Zhao does not teach nor suggest that the PD-1 switch receptor would be capable of converting any immunosuppressive signal, irrespective of a ligand, into a stimulatory signaling cascade.  Nor does Zhao disclose that PD-1 switch receptor can impact a non-PD-1 immunosuppressive signal, or the immunosuppressive effects of TGFβ, adenosine, Indoleamine 2,3-dioxygenase (IDO), hypoxia, or T-regulatory cells (Tregs), as disclosed in the present specification.” (pages 15-16 of the Reply).
The Examiner is not convinced of error.  Initially, Independent claims 1, 19 and 22 are amended to recite, “wherein the modified T cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal or a non-PD1 immunosuppressive signal.” The claims require the cells exhibit increased resistance to a PD1 immunosuppressive signal OR a non-PD1 immunosuppressive signal.  And, as Applicant just articulated, “As such, Zhao engineered a fusion protein that would abolish the immunosuppressive signal triggered by the binding of PDL1 or PDL2 to PD-1 by creating a chimeric protein with an intracellular domain that transduces a stimulatory signal.”  Thus, as acknowledged and admitted by Applicant, the switch receptors of Zhao indeed “cell exhibits increased resistance to a tumor-derived suppression or a tumor microenvironment-derived suppression when compared to a modified T cell lacking the switch receptor; and wherein the tumor-derived suppression or the tumor microenvironment-derived suppression is a PD1 immunosuppressive signal” as claimed.
With regard to Applicant’s arguments that Zhao nor the cited prior art do not teach nor suggest that the PD-1 switch receptor would be capable of converting any immunosuppressive signal, irrespective of a ligand, into a stimulatory signaling cascade – i.e. capable of non-PD1 immunosuppressive resistance, the Examiner is not convinced of error.  While it is noted that Zhao does not identify any other immunosuppressive effects that result from the switch receptor signaling non-stimulated by PD-1 signaling, does not undermine the a PD1 switch receptor capable of exhibiting such effects.  Interestingly, Applicant points to FIGs 32A-32B, 33A-B, and C as evidence that a PD1 switch receptor is capable of resistance to non-PD1 immunosuppression. However, the PD1:CD28 switch receptor of FIGs 32A-32B, 33A-B, and C utilizes a wild-type PD-1 extracellular domain, NOT a PD-1 extracellular domain comprising an alanine to leucine substitution at position 132, as required by instant claims 1, 19 and 22.  Thus, the PD-1:CD28 switch receptor of Zhao appears to share the same structure as that utilized in FIGs 32-A, 32B, 33A, B and C of the instant specification, and would likewise be capable of the same nonPD1 resistance to immunosuppressive signals.
While Zhao exemplifies the switch receptors therein signal from extracellular PD1 ligand binding transducing signaling to an intracellular CD28 domain, the Examiner acknowledges Zhao is silent to any additional effects of the increased intracellular signaling of the PD1:CD28 domain.  However, CD28 signaling was known to have the ability to confer resistance to other immunosuppressive signal cascades in tumor environments and T-cells.
For example, newly cited Koehler, shows CD28 signaling (via endogenous or chimeric receptor) is capable of overcoming TGF-β immunosuppression of T-cells (Abstract, FIGs 4B-4C).  Thus, Koehler shows that even if the ligand changes (CD28 or anti-CD19), the internal resistance to TGF-β immunosuppression is still realized, as a result of the internal CD28 domain. Thus, increased intracellular CD28 signaling from a PD1:CD28 switch receptor of Zhao would likely be capable of resistance to TGF-β immunosuppression as claimed, from increased CD28 signaling as a result of PD1 binding.
Applicant argues that Gregory (the ‘622 Application) does not teach or suggest that a PD1 switch receptor would render a modified T cell resistant to a non-PD1 immunosuppressive signal.  Applicant further argues Gregory does not enable how to downregulate the expression of endogenous TCRα and TCRβ chains.  Applicant argues that the sequences must be targeted to downregulate the endogenous TCRα and TCRβ chains, and Gregory does not disclose such sequences.
The examiner is not convinced of error.  The ability for the switch receptor to be resistant to a PD1 immunosuppressive signal, as required by claims 1, 19 and 22 is disclosed by Zhao, as admitted by Applicant above.  Only claims 2, 31 and 32 require wherein the PD1 switch receptor result in enhance resistance to non-PD1 immunosuppression. However, the effect of the claimed nonPD1 immunosuppressive signal appears necessarily is the result of the CLAIMED switch receptor structures.  Since Zhao (or Zhao in view of Lazar-Molnar) discloses the claimed switch receptors, the claimed effect is rendered obvious by the cited art.  To the extent that the cited art does not show that CD28 signaling is capable of rendering a T cell resistant to TGF-β immunosuppression, newly cited Koehler addresses CD28 intracellular signaling is capable of rendering a T cell resistant to TGF-β immunosuppression regardless of which ligand binds. 
Further, the ‘622 Application was cited to show modified human T cells wherein the endogenous TCRα and TCRβ genes have been modified such that the cells have reduced or no expression of endogenous TCRα and TCRβ genes, wherein the human T cells further comprises expression of a heterologous TCR for a tumor antigen (paragraphs [0009]-[0017], [0019], [0193]).  With regard to Applicant’s assertion that the ‘622 Application is not enabled to down regulate endogenous TCRα and TCRβ chains because the ‘622 Application does not disclose specific sequences therein is not persuasive, as the rejection is not made in light of the ‘622 Application alone.  Conway was cited as teaching nucleases can be targeted to TCRα (TRAC) and TCRβ (TRBC) genes to disrupt endogenous TCRα and/or TCRβ expression (paragraphs [0073]-[0074]).  Alignment of Conway’s SEQ ID NOs 95 and 108, which encode TCRα (TRAC) and TCRβ (TRBC) target binding sites for the nucleases, are wholly encompassed by instant SEQ ID NOs 128 and 129:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale



Thus, Conway establishes that mutagenesis of the claimed regions of TCRα (TRAC) and TCRβ (TRBC), as encompassed by instant SEQ ID NOs. 128 and 129, respectively, results in reduced expression of the endogenous genes.
Applicant argues that Morgan does not teach or suggest an engineered TCR can be combined with a PD-1 switch receptor to generate the claimed properties.  Applicant argues Morgan does not address the suppressive effect of the solid tumor microenvironment on the modified T cells expressing an engineered TCR.  Thus, Applicant argues that there would be no expectation of success at arriving at the claimed invention from combining Zhao and Morgan.
The Examiner is not convinced of error.  The ability for the switch receptor to be resistant to a PD1 immunosuppressive signal, as required by claims 1, 19 and 22 is disclosed by Zhao, as admitted by Applicant above.  Only claims 2, 31 and 32 require wherein the PD1 switch receptor result in enhance resistance to non-PD1 immunosuppression. However, the effect of the claimed nonPD1 immunosuppressive signal appears necessarily is the result of the CLAIMED switch receptor structures.  Since Zhao (or Zhao in view of Lazar-Molnar) discloses the claimed switch receptors, the claimed effect is rendered obvious by the cited art.  To the extent that the cited art does not show that CD28 signaling is capable of rendering a T cell resistant to TGF-β immunosuppression, newly cited Koehler addresses CD28 intracellular signaling is capable of rendering a T cell resistant to TGF-β immunosuppression regardless of which ligand binds. Morgan was cited to show TCRs targeting NY-ESO-1 (with the claimed SEQ IDs) can be heterologously expressed from modified T-cells (paragraphs [0014], [0019]), and need not show the immunosuppressive effects of a PD1 switch receptor in order to be relevant to the claimed invention.
Applicant argues that Lazar-Molnar is silent to the effect of the mutant PD-1 on a T cells, but rather Lazar-Molnar discloses the PD-1 IG fusion protein is engineered to act as a dominant negative to prevent the interaction of PD01 receptor with its positive ligand.  Thus, Applicant argues one of skill in the art would not expect the claimed PD-1 switch receptor to have the same cellular effect as the PD01 IF fusion protein of Lazar-Molnar, and one could not have predicted the claimed effect from the PD-1 Ig fusion protein of Lazar-Molnar.
The Examiner is not convinced of error.  The ability for the switch receptor to be resistant to a PD1 immunosuppressive signal, as required by claims 1, 19 and 22 is disclosed by Zhao, as admitted by Applicant above.  Only claims 2, 31 and 32 require wherein the PD1 switch receptor result in enhance resistance to non-PD1 immunosuppression. However, the effect of the claimed nonPD1 immunosuppressive signal appears necessarily is the result of the CLAIMED switch receptor structures.  Since Zhao (or Zhao in view of Lazar-Molnar) discloses the claimed switch receptors, the claimed effect is rendered obvious by the cited art.  Applicant’s argument that a skilled artisan could not predict the claimed effect from the PD-1 Ig fusion protein from Lazar-Molnar is not persuasive, as the resistance to immunosuppressive PD1 signaling is provided by Zhao, and Applicant has provided no evidence to suggest that introduction of the claimed mutation into PD-1 would reduce or inhibit the immunosuppressive effect of the PD1 switch receptors of Zhao.  
As articulated in the rejections of record, Zhao discloses any wild type or variant of PD-1 can be utilized to construct the switch receptor, as long as it maintains binding to its natural ligands (page 16, lines 1-9).  A skilled artisan would have been motivated to use the A132L PD-1 peptide because Lazar-Molnar discloses the A132L mutant has higher binding affinity for PD-1 ligands.  Substitution of L at position 132 of Zhao’s PD-1/CD28 switch receptor results in an amino acid that is 100% identical to instantly claimed SEQ ID NO:138.
To the extent that the cited art does not show that CD28 signaling is capable of rendering a T cell resistant to TGF-β immunosuppression, newly cited Koehler addresses CD28 intracellular signaling is capable of rendering a T cell resistant to TGF-β immunosuppression regardless of which ligand binds.
Applicant argues that there would have been no reasonable expectation of success at arriving at the claimed modified T cells results in a non-PD1 immunosuppressive signal when endogenous TCRα, TCRβ, and/or PD1 are downregulated (Page 17, last paragraph, of the Reply dated 1/12/22). However, Applicant does not articulate why downregulation of endogenous TCRα, TCRβ, and/or PD1 influences switch receptor function, and thus is not persuasive.

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633